Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 28, 2021 has been entered.
3.	Claims 4, 7, 8, 11, and 18-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Despite applicants’ response, the examiner has not found support for the amendment to claim 4 pertaining to the break torque limitation and the subject matter of claims 18-22 for the following reasons.  Though applicants state that Example 3, Table 1, and Figure 4 provide support for the amendment, it is noted that the samples within Figure 4 are based on Example 1 formulations, using specifically disclosed renewable carbon contents/reactive filler contents; however, these exemplified formulations are of far more limited scope than what has been claimed.  In the absence of a broadly oC and 180oC, wherein the break torque values are not set forth for the full scope of the claimed subject matter.  Furthermore, it is unclear that Figure 4, as presented, definitively provides support for the claimed 53 N.m and 55 N.m break torque values, since these values are not clearly denoted in the figure.  The examiner’s position is consistent with the guidance set forth within MPEP 2163.05, including 2163.05(III).
4.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The examiner has not proper antecedence within the specification for the amended subject matter of claims 4 and 7 regarding the (meth)acrylate component.  Applicants have stated that original claims 6 and 7 disclose the subject matter; however, the specification fails to properly disclose this subject matter.  Similarly, the examiner has not found proper antecedence for the anaerobic .
5.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/Primary Examiner, Art Unit 1765